         Case 19-02578-RLM-13   Doc 73   Filed 10/28/19   EOD 10/28/19 09:34:37   Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                    SF00200 (rev 07/2019)
                                 Southern District of Indiana
                                  46 E. Ohio St., Rm. 116
                                   Indianapolis, IN 46204
In re:

Robert Todd Culp,                                         Case No. 19−02578−RLM−13
            Debtor.

                                    NOTICE OF HEARING

The Court, after reviewing this case, determines that a hearing is required to evaluate the
following matter(s):

         (1) Objection to Claim # 1 for INDIANA DEPARTMENT OF REVENUE
         (2) Objection to Claim # 4 for Internal Revenue Service

NOTICE IS GIVEN that a hearing will be held as follows:

         Date: November 26, 2019
         Time: 10:00 AM EST
         Place: Rm. 329 U.S. Courthouse
                46 E. Ohio St.
                Indianapolis, IN 46204

Motions for continuance must be filed no later than 7 days prior to the hearing. Motions
for continuance filed less than 7 days prior to the hearing will be granted only upon a
showing of good cause. Every motion for continuance must indicate whether opposing
counsel objects to the continuance or what efforts were made to contact opposing
counsel regarding the request for continuance.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing party.

Dated: October 28, 2019                         Kevin P. Dempsey
                                                Clerk, U.S. Bankruptcy Court
